Exhibit

  B
                                                                                         Analysis of Turasky's Investment
                                                                                 For the Period July 29, 2014 - September 5, 2014
                                                                                                    Appendix A

                                                                                                                                                            Richard Turasky




                                                                                                                                                                $500,000
                                                                                                                                                          *Wire Fraud Count #1




                                                                                                                                                      Oak Tree Management, LLC
                                                                                                                                                              NT x1790




                                                               $190,500                                 $150,000                                              $90,500                                                    $55,000             $12,000
                                                                                                                                                *Includes Money Laundering Count #14




                                     DNA Investments, LLC                                     Capital Investment Advisor, LLC                             DNA Management, LLC                                 Wakpamni Lake Community Corp                     21020, LLC
                                          NT x9412                                                    (Richard Turasky)                                        NT x3388                                              (Green Circle)                             NT x5180




       $142,785.88                    $34,665.33                   $9,368.75                        $54,500                $11,518.75            $7,500                  $5,000              $5,000                $2,514.77                                   $12,083.90
*Money Laundering Count #18   *Money Laundering Count #13                                  *Includes Money Laundering                                                                                                                                  *Money Laundering Count #17
                                                                                                   Count #15




     American Express               Denny Sanford           Downtown Associates, LLC      HighPointe Capital Group, LLC Rancho Solano       Santa Catalina LLC        David Harbour    David & Abby Harbour        Land Rover                               Grissinger Holdings
                                                                                                   BoA x3354           Preparatory School   (Stanley K. Harlan)        BoA x8017            BoA x0863            Financial Group                             (John Grissinger)




                                                                                $37,500                         $13,682.69
                                                                       *Money Laundering Count #16      *Money Laundering Count #19




                                                                           Herrington Park 1, LLC             Employment Edge
                                             Review of Oak Tree Management, LLC NT x1790
                                             For the Period July 29, 2014 - September 2, 2014
                                                              Appendix A-1

 Item                               Posted                                                                          Outflows        Inflows
Number            Account            Date                   Description                      Paid To/From            Detail         Detail         Balance       Citation
         Oak Tree Management, LLC
  1      NT x1790                   7/29/2014 Balance Prior to R.T. Investment                                                                 $     1,000.00 Bates: 033887
                                              Domestic Wire Recvd Wire In #516287
         Oak Tree Management, LLC             By Fwr#009994 Org=SNI Fund I LLC              SNI Fund I LLC
  2      NT x1790                   7/30/2014 OTM Green Circle                             OTM Green Circle                       $ 500,000.00 $ 501,000.00 Bates: 033886 *
         Oak Tree Management, LLC
  3      NT x1790                   7/30/2014 Service Fee For: Domestic Wire Recv                 Bank Fee      $       (15.00)                $ 500,985.00 Bates: 033886
                                              Domestic Wire Sent Wire Out#404209           Capital Investment
         Oak Tree Management, LLC             By Fwr#006481 BNP=Capital                      Advisor LLC
  4      NT x1790                   7/31/2014 Investment Advisor LLC                             (R.T.)         $ (150,000.00)                 $ 350,985.00 Bates: 033886
         Oak Tree Management, LLC
  5      NT x1790                   7/31/2014 Service Fee For: Domestic Wire Sent                 Bank Fee      $       (25.00)                $ 350,960.00 Bates: 033886
         Oak Tree Management, LLC             Phone Transfer Debit Prvt Passport Trf    DNA Investments, LLC
  6      NT x1790                    8/4/2014 To xxxxxx9412                                  NT x9412           $    (1,500.00)                $ 349,460.00 Bates: 033886
         Oak Tree Management, LLC             Phone Transfer Debit Prvt Passport Trf    DNA Management, LLC
  7      NT x1790                    8/4/2014 To xxxxxx3388                                  NT x3388           $ (10,000.00)                  $ 339,460.00 Bates: 033886
         Oak Tree Management, LLC             Phone Transfer Debit Prvt Passport Trf    DNA Investments, LLC
  8      NT x1790                    8/4/2014 To xxxxxx9412                                  NT x9412           $ (35,000.00)                  $ 304,460.00 Bates: 033886
                                              Domestic Wire Sent Wire Out #409603          Wakpamni Lake
         Oak Tree Management, LLC             By Fwr#003515 Bnp= Wakpamni Lake             Community Corp.
  9      NT x1790                    8/6/2014 Community Corp                                (Green Circle)      $ (50,000.00)                  $ 254,460.00 Bates: 033886
         Oak Tree Management, LLC
  10     NT x1790                    8/6/2014 Service Fee For: Domestic Wire Sent                 Bank Fee      $       (25.00)                $ 254,435.00 Bates: 033886
         Oak Tree Management, LLC             Phone Transfer Debit Prvt Passport Trf    DNA Management, LLC
  11     NT x1790                    8/8/2014 To xxxxxx3388                                  NT x3388           $ (37,500.00)                  $ 216,935.00 Bates: 033886 **
                                              Check Imprint Charge Ach Debit Check
         Oak Tree Management, LLC             Imprinting Charge Check/ Acc 08/12
  12     NT x1790                   8/12/2014 4019384 Ppd                                         Bank Fee      $       (24.75)                $ 216,910.25 Bates: 033887
         Oak Tree Management, LLC             Phone Transfer Debit Prvt Passport Trf    DNA Management, LLC
  13     NT x1790                   8/15/2014 To xxxxxx3388                                  NT x3388           $    (4,000.00)                $ 212,910.25 Bates: 033887
         Oak Tree Management, LLC             Phone Transfer Debit Prvt Passport Trf    DNA Management, LLC
  14     NT x1790                   8/20/2014 To xxxxxx3388                                  NT x3388           $    (2,000.00)                $ 210,910.25 Bates: 033887




                                                                                    Page 2 of 8
                                                  Review of Oak Tree Management, LLC NT x1790
                                                  For the Period July 29, 2014 - September 2, 2014
                                                                   Appendix A-1

 Item                                    Posted                                                                        Outflows        Inflows
Number             Account                Date                  Description                      Paid To/From           Detail         Detail           Balance       Citation
         Oak Tree Management, LLC                 Phone Transfer Debit Prvt Passport Trf          21020, LLC
  15     NT x1790                       8/21/2014 To xxxxxx5180                                    NT x5180        $ (12,000.00)                    $ 198,910.25 Bates: 033887
         Oak Tree Management, LLC                 Phone Transfer Debit Prvt Passport Trf    DNA Investments, LLC
  16     NT x1790                       8/22/2014 To xxxxxx9412                                  NT x9412          $ (10,000.00)                    $ 188,910.25 Bates: 033887
         Oak Tree Management, LLC                 Phone Transfer Debit Prvt Passport Trf    DNA Investments, LLC
  17     NT x1790                       8/26/2014 To xxxxxx9412                                  NT x9412          $ (144,000.00)                   $    44,910.25 Bates: 033888
         Oak Tree Management, LLC                 Phone Transfer Debit Prvt Passport Trf    DNA Management, LLC
  18     NT x1790                       8/28/2014 To xxxxxx3388                                  NT x3388          $ (17,000.00)                    $    27,910.25 Bates: 033888
                                                  Domestic Wire Sent Wire Out #419324          Wakpamni Lake
         Oak Tree Management, LLC                 By Fwr#003490 BNP=Wakpamni Lake              Community Corp.
  19     NT x1790                       8/28/2014 Community Corp                                (Green Circle)     $    (5,000.00)                  $    22,910.25 Bates: 033888
         Oak Tree Management, LLC
  20     NT x1790                       8/28/2014 Service Fee For: Domestic Wire Sent                 Bank Fee     $       (25.00)                  $    22,885.25 Bates: 033888
         Oak Tree Management, LLC                 Phone Transfer Debit Prvt Passport Trf    DNA Management, LLC
  21     NT x1790                       8/29/2014 To xxxxxx3388                                  NT x3388          $ (17,000.00)                    $     5,885.25 Bates: 033888
         Oak Tree Management, LLC                 Phone Transfer Debit Prvt Passport Trf    DNA Management, LLC
  22     NT x1790                        9/2/2014 To xxxxxx3388                                  NT x3388          $    (3,000.00)                  $     2,885.25 Bates: 033888

  23     Total Inflows During Reviewed Period                                                                                        $ 500,000.00
  24     Total Outflows During Reviewed Period                                                                     $ (498,114.75)

  25     *Note: The transaction represents Wire Fraud Count 1.
  26     **Note: The transaction represents Money Laundering Count 14.




                                                                                        Page 3 of 8
                                                    Review of 21020, LLC NT x5180
                                            For the Period August 18, 2014 - August 21, 2014
                                                             Appendix A-2

 Item                          Posted                                                                  Outflows         Inflows
Number        Account           Date               Description                  Paid To/From            Detail          Detail          Balance           Citation
                                          Balance Prior to Transfer from
         21020, LLC                       Oak Tree Management, LLC
  1      NT x5180               8/18/2014 NT x1790                                                                                  $    1,612.31 Bates: 033494
         21020, LLC                       Phone Trnsfer Credit PRVT        Oak Tree Management, LLC                                             Bates: 033493;
  2      NT x5180               8/21/2014 Passport TRF From x1790                  NT x1790                           $ 12,000.00   $ 13,612.31 Appendix A-1, Item #15
         21020, LLC                                                           Grissinger Holdings
  3      NT x5180               8/21/2014 Check #1542 Paid                    (John R. Grissinger)    $ (12,083.90)                 $    1,528.41 Bates: 033493; 031535   *

  4      Total Inflows During Reviewed Period                                                                         $ 12,000.00
  5      Total Outflows During Reviewed Period                                                        $ (12,083.90)

  6      *Note: The transaction represents Money Laundering Count 17.




                                                                                 Page 4 of 8
                                               Review of DNA Management, LLC NT x3388
                                              For the Period July 31, 2014 - September 5, 2014
                                                               Appendix A-3

 Item                          Posted                                                                              Outflows          Inflows
Number          Account         Date                 Description                      Paid To/From                  Detail           Detail          Balance           Citation
         DNA Management, LLC             Balance Prior to Transfers from NT
  1      NT x3388              7/31/2014 x1790                                                                                                   $      961.57 Bates: 033751
         DNA Management, LLC             Phone Trnsfer Credit PRVT Passport     Oak Tree Management, LLC                                                     Bates: 033752;
  2      NT x3388               8/4/2014 TRF From x1790                                 NT x1790                                 $ 10,000.00     $ 10,961.57 Appendix A-1, Item #7
         DNA Management, LLC             Phone Trnsfer Credit PRVT Passport     Oak Tree Management, LLC                                                     Bates: 033752;
  3      NT x3388               8/8/2014 TRF From x1790                                 NT x1790                                 $ 37,500.00     $ 48,461.57 Appendix A-1, Item #11
         DNA Management, LLC
  4      NT x3388               8/8/2014 Check #5228                                   Gozzer Ranch            $    (1,891.74)                   $ 46,569.83 Bates: 033752; 033243
         DNA Management, LLC                                                   HighPointe Capital Group, LLC
  5      NT x3388              8/11/2014 Check #5229                                    BoA x3354              $ (37,500.00)                     $    9,069.83 Bates: 033752, 033244    *
         DNA Management, LLC
  6      NT x3388              8/11/2014 Check #5227                                Santa Catalina LLC         $    (7,500.00)                   $    1,569.83 Bates: 033752; 033242
         DNA Management, LLC             Phone Trnsfer Credit PRVT Passport     Oak Tree Management, LLC                                                       Bates: 033752;
  7      NT x3388              8/15/2014 TRF From x1790                                 NT x1790                                 $    4,000.00   $    5,569.83 Appendix A-1, Item #13
         DNA Management, LLC
  8      NT x3388              8/15/2014 Check #5231                            Land Rover Financial Group     $    (2,514.77)                   $    3,055.06 Bates: 033752; 033246
                                                                                  Abby Harbour dba AJS
         DNA Management, LLC                                                       Management, LLC
  9      NT x3388              8/18/2014 Check #5232                                U.S. Bank x0603            $    (2,300.00)                   $      755.06 Bates: 033752; 033247
         DNA Management, LLC
  10     NT x3388              8/18/2014 Check #5230                           Marilyn Kieffer-Andrews, RNP    $      (350.00)                   $      405.06 Bates: 033752; 033245
         DNA Management, LLC                                                      David & Abby Harbour
  11     NT x3388              8/19/2014 Check #5233                                   BoA x0863               $    (2,000.00)                   $ (1,594.94) Bates: 033752; 033248
         DNA Management, LLC             Phone Trnsfer Credit PRVT Passport     Oak Tree Management, LLC                                                       Bates: 033752;
  12     NT x3388              8/20/2014 TRF From x1790                                 NT x1790                                 $    2,000.00   $      405.06 Appendix A-1, Item #14
         DNA Management, LLC             Overdraft Fee For Overdraft Check #
  13     NT x3388              8/20/2014 5233                                            Bank Fee              $       (30.00)                   $      375.06 Bates: 033753
         DNA Management, LLC
  14     NT x3388              8/27/2014 Check #5234                                    Jim Brown              $      (500.00)                   $     (124.94) Bates: 033752; 033249
         DNA Management, LLC             Phone Trnsfer Credit PRVT Passport     Oak Tree Management, LLC                                                     Bates: 033752;
  15     NT x3388              8/28/2014 TRF From x1790                                 NT x1790                                 $ 17,000.00     $ 16,875.06 Appendix A-1, Item #18
         DNA Management, LLC                                                   HighPointe Capital Group, LLC
  16     NT x3388              8/28/2014 Check #5236                                    BoA x3354              $ (17,000.00)                     $     (124.94) Bates: 033752, 033250




                                                                                   Page 5 of 8
                                                       Review of DNA Management, LLC NT x3388
                                                      For the Period July 31, 2014 - September 5, 2014
                                                                       Appendix A-3

 Item                                  Posted                                                                         Outflows          Inflows
Number            Account               Date                 Description                    Paid To/From               Detail           Detail          Balance           Citation

         DNA Management, LLC                     Overdraft Fee For Overdraft CHECK
  17     NT x3388                      8/28/2014 # 5234                                        Bank Fee           $       (30.00)                   $     (154.94) Bates: 033753
         DNA Management, LLC                     Phone Trnsfer Credit PRVT Passport    Oak Tree Management, LLC                                                 Bates: 033752;
  18     NT x3388                      8/29/2014 TRF From x1790                                NT x1790                             $ 17,000.00     $ 16,845.06 Appendix A-1, Item #21
         DNA Management, LLC                     Overdraft Fee For Overdraft Check #
  19     NT x3388                      8/29/2014 5236                                          Bank Fee           $       (30.00)                   $ 16,815.06 Bates: 033753
         DNA Management, LLC                     Phone Trnsfer Credit PRVT Passport      DNA Investments, LLC                                                   Bates: 033754;
  20     NT x3388                       9/2/2014 TRF From x9412                               NT x9412                              $     500.00    $ 17,315.06 Appendix A-4, Item #11
         DNA Management, LLC                     Phone Trnsfer Credit PRVT Passport    Oak Tree Management, LLC                                                 Bates: 033754;
  21     NT x3388                       9/2/2014 TRF From x1790                                NT x1790                             $    3,000.00   $ 20,315.06 Appendix A-1, Item #22
         DNA Management, LLC                                                                David Harbour
  22     NT x3388                       9/2/2014 Check #5238                                 BoA x8017            $    (5,000.00)                   $ 15,315.06 Bates: 033754; 033253
         DNA Management, LLC                     Phone Transfer Debit PRVT Passport     Nautical Holdings, LLC
  23     NT x3388                       9/2/2014 TRF TO x5279                                 NT x5279            $      (100.00)                   $ 15,215.06 Bates: 033755
         DNA Management, LLC                                                             David & Abby Harbour
  24     NT x3388                       9/3/2014 Check #5239                                  BoA x0863           $    (3,000.00)                   $ 12,215.06 Bates: 033754; 033254
         DNA Management, LLC
  25     NT x3388                       9/4/2014 Check #5235                                  Doris Titus         $      (500.00)                   $ 11,715.06 Bates: 033754; 033251
         DNA Management, LLC                                                                 Rancho Solano
  26     NT x3388                       9/5/2014 Check #5237                               Preparatory School     $ (11,518.75)                     $      196.31 Bates: 033754, 033252

  27     Total Inflows During Reviewed Period                                                                                       $ 91,000.00
  28     Total Outflows During Reviewed Period                                                                    $ (91,765.26)

  29     *Note: The transaction represents Money Laundering Count 15.




                                                                                         Page 6 of 8
                                                   Review of DNA Investments, LLC NT x9412
                                                 For the Period August 1, 2014 - September 2, 2014
                                                                  Appendix A-4

 Item                                Posted                                                                      Outflows           Inflows
Number       Account Number           Date               Description                   Paid To/From               Detail            Detail          Balance            Citation
         DNA Investments, LLC                  Balance Prior to Transfers from
  1      NT x9412                     8/1/2014 NT x1790                                                                                         $      (907.89) Bates: 033680
         DNA Investments, LLC                  Phone Trnsfer Credit PRVT          Oak Tree Management, LLC                                                    Bates: 033679; Appendix
  2      NT x9412                     8/4/2014 Passport TRF From x1790                    NT x1790                              $    1,500.00   $      592.11 A-1, Item #6
         DNA Investments, LLC                  Phone Trnsfer Credit PRVT          Oak Tree Management, LLC                                                     Bates: 033679; Appendix
  3      NT x9412                     8/4/2014 Passport TRF From x1790                    NT x1790                              $   35,000.00   $    35,592.11 A-1, Item #8
         DNA Investments, LLC                  ACH Debit
  4      NT x9412                     8/4/2014 008989000084590                            Bank Fee           $        (30.00)                   $    35,562.11 Bates: 033680
         DNA Investments, LLC
  5      NT x9412                     8/5/2014 Check #1238                             Denny Sanford         $    (34,665.33)                   $      896.78 Bates: 033679              *
         DNA Investments, LLC
  6      NT x9412                    8/21/2014 Check #2393                        Downtown Associates, LLC   $     (9,368.75)                   $    (8,471.97) Bates: 033679; 032951
         DNA Investments, LLC                  Phone Trnsfer Credit PRVT          Oak Tree Management, LLC                                                     Bates: 033679; Appendix
  7      NT x9412                    8/22/2014 Passport TRF From x1790                    NT x1790                              $   10,000.00   $     1,528.03 A-1, Item #16
         DNA Investments, LLC                  Overdraft Fee For Overdraft
  8      NT x9412                    8/22/2014 Check 2393                                 Bank Fee           $        (30.00)                   $     1,498.03 Bates: 033680
         DNA Investments, LLC                  Phone Trnsfer Credit PRVT          Oak Tree Management, LLC                                                   Bates: 033679; Appendix
  9      NT x9412                    8/26/2014 Passport TRF From x1790                    NT x1790                              $ 144,000.00    $ 145,498.03 A-1, Item #17
                                               ACH Debit ACH DEBIT
         DNA Investments, LLC                  AMEX EPayment ACH PMT
  10     NT x9412                    8/27/2014 M791 8 08/27 5810521 WEB               American Express       $ (142,785.88)                     $     2,712.15 Bates: 033680             *
         DNA Investments, LLC                  Phone Transfer Debit PRVT           DNA Management, LLC                                                         Bates: 033681; Appendix
  11     NT x9412                     9/2/2014 Passport TRF To x3388                    NT x3388             $      (500.00)                    $     2,212.15 A-3, Item #20

  12     Total Inflows During Reviewed Period                                                                                   $ 190,500.00
  13     Total Outflows During Reviewed Period                                                               $ (187,379.96)

  14     *Note: These transactions represent Money Laundering Counts 13 and 18.




                                                                                        Page 7 of 8
                                                         Remaining Money Laundering Counts
                                                       Charges Traced From Turasky's Investment
                                                                    Appendix A-5

 Item                                       Posted                                                                        Outflows         Inflows
Number              Account                  Date                        Description                   Paid To/From        Detail          Detail            Citation
         HighPointe Capital Group, LLC                Counter Credit                           DNA Management NT                             Bates: 027801, 033244;
  1      BoA x3354                           8/8/2014 (Check #5229 Deposited)                         x3388                      $ 37,500.00 Appendix A-3, Item #5
                                                      WIRE TYPE:WIRE UT DATE:140808 TIME:1515
                                                      ET 903708080272749
                                                      TRN:2014080800272749 SERVICE REF:009636
                                                      BNF:Herrington Park 1, LLC ID:246522 BNF
         HighPointe Capital Group, LLC                BK:Bank F Blue Valley ID:101005027 PMT    Herrington Park 1,
  2      BoA x3354                           8/8/2014 DET:1488F13255HG0E7 4                            LLC         $ (37,500.00)             Bates: 027801                    *

         HighPointe Capital Group, LLC               Counter Credit                                  DNA Management NT                               Bates: 027801, 033250;
  3      BoA x3354                         8/27/2014 (Check #5236 Deposited)                              x3388                          $ 17,000.00 Appendix A-3, Item #16
                                                     Employment Edge DES:INV ICE ID:H024611
         HighPointe Capital Group, LLC               902539013192246
  4      BoA x3354                         8/28/2014 INDN:MAIN C ID:2271549152 CCD                    Employment Edge    $ (13,682.69)               Bates: 027801            *

  5      *Note: These transactions represent Money Laundering Counts 16 and 19.




                                                                                       Page 8 of 8
